Citation Nr: 1215822	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic lung disability, to include chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos, lead-based paint, and chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966, and from January 1970 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for chronic lung disability, to include COPD, to include as due to exposure to asbestos, lead-based paint, and chemicals.  (By a submission dated in April 2007, the Veteran indicated that he was not seeking service connection for chronic lung disability on the basis of exposure to Agent Orange.)

By a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in March 2008, the Veteran requested a Board hearing.  In May 2008, the request for hearing was withdrawn.

In January 2011, the Board remanded the matter on appeal for additional development.  After taking further action, the agency of original jurisdiction (AOJ) continued the prior disallowance and returned the case to the Board.

In January 2012, the Board obtained an opinion from a VA medical expert.  38 C.F.R. § 20.901(a) (2011).  The Board provided a copy of the opinion to the Veteran and his representative in February 2012, pursuant 38 C.F.R. § 20.903(a), and his representative submitted additional argument in April 2012.


FINDINGS OF FACT

1.  The Veteran has COPD; he does not have asbestosis.

2.  The greater weight of the competent, credible, and probative evidence establishes that the Veteran's COPD is not in any way related to his period(s) of active service, to include in-service exposure to asbestos, lead-based paint, and/or chemicals.


CONCLUSION OF LAW

The criteria for establishing service connection for chronic lung disability, to include COPD, to include as due to exposure to asbestos, lead-based paint, and chemicals, have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for chronic lung disability, to include COPD, to include as due to exposure to asbestos, lead-based paint, and chemicals.  He claims that he was exposed to asbestos and lead-based paint and chemicals as a Petty Officer in charge of a tiling team during service.  Specifically, he asserts that he chipped and reapplied lead-based paints, and that he heated, chipped, and applied asbestos tiles, in poorly ventilated areas.  He maintains that the high quality techniques, tools, protective clothing, breathing apparatus, air exchange devices, and other materials which are used today when one is exposed to such materials were not available during the time that he was exposed to what he says have since been classified as toxic chemicals.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letters in March and July 2007.  The letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private examination and treatment reports.  Although the Board requested a medical examination and opinion by a physician when it remanded the case in January 2011, and the examination and opinion were provided by a physician's assistant, any defect deemed extant in that development was cured by way of a VA medical expert opinion obtained by the Board in January 2012.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified and/or provided release(s) for any additional evidence that needs to be procured.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pertinent to the matter on appeal, a performance evaluation report submitted by the Veteran from his active duty service aboard the USS Stein indicates that he performed duty as Petty Officer in charge of the tiling team.  The report specifically notes that the Veteran spent numerous extra hours ensuring that the spaces were tiled properly and that the Veteran displayed excellent leadership ability, as proven by the high quality of work accomplished by his subordinates in performing such tasks as: painting the EDF, replacing tile in the EDF, and replacing the false overhead in the EDF.

The Veteran's service treatment records show that he was treated in service for conditions such as bronchitis, sore throat, and cough.  On separation in examination in October 1988, he denied any history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  Objectively, his lungs and chest were found to be normal.

A June 2006 private outpatient treatment record indicates that the Veteran was diagnosed with florid heart failure and right infrahilar pneumonia.  Later that month, the Veteran was evaluated for an airway obstruction.  No fixed upper airway obstruction was found; however, the physician assessed the Veteran with hypoxemia, leukoplakia, and a deviated nasal septum.  The physician noted that he was concerned that the Veteran had chronic lung disease secondary to his smoking.  A pulmonary evaluation was performed in July 2006 whereby it was noted that the Veteran was a lifelong heavy smoker who had smoked 2 packs per day for the last 42 years; more recently cutting back to about 1 pack per day.  The physician felt that the Veteran certainly had some COPD due to his cigarette smoking.  He also had persistent hypoxemia.  However, the Veteran asserted that he never discussed with his physicians his past exposure to hazardous chemicals during his military career.

In a December 2009 letter, a private nurse practitioner opined that the Veteran's reported exposure to lead based paint and asbestos was likely contributory to his COPD.  She stated that, medically, it is known that chronic exposure to these substances can cause permanent lung damage.

In March 2011, the Veteran was examined for VA compensation purposes.  He reported that he had had multiple exposures to asbestos and lead-based paint during his active duty in the Navy.  He indicated that he had first noted breathing difficulties, and was diagnosed with COPD, in approximately 2006.  He stated that he had stopped smoking about 3 years ago, after 25 to 30 years of smoking 1 to 2 packs of cigarettes per day.

After reviewing the claims file, the examiner offered an opinion to the effect that it was unlikely that the Veteran's COPD/lung disability was related to or the result of in-service treatment for bronchitis, sore throat, and cough, or his alleged in-service exposure to asbestos, lead, and chemicals.  The examiner reasoned that, although it was true that the Veteran did experience upper respiratory infection (to include bronchitis) and cough on active duty, there was no documentation to suggest that the bronchitis, cough, and upper respiratory infections were chronic.  The examiner further observed that exposure to asbestos in and of itself is not known to result in COPD, that exposure to lead-based paint is not known to be a risk factor for the development of COPD, and that the Veteran's smoking was his most significant risk factor.

The Board requested an opinion from a VA medical expert in December 2011.  The expert was asked to indicate whether it was at least as likely as not (i.e., whether it was 50 percent or more probable) that any current COPD/lung disability arose during service or was otherwise related to service, to include alleged exposure to asbestos, lead, and/or chemicals in service.

After reviewing the claims file, the expert (a VA pulmonologist) concluded that it was highly unlikely that the genesis of the Veteran's chronic lung disability, identified as COPD, was in-service exposure to asbestos, lead, and/or chemicals, and that the disability was most likely due to heavy cigarette smoking.  In support of his opinion, the examiner pointed out, among other things, that the Veteran's 1988 service separation examination was negative for complaints or findings relative to his lungs; that post-service pulmonary findings were consistent with moderate to severe COPD, but did not reflect changes consistent with pulmonary fibrosis (asbestosis); and that it was well documented that the Veteran was a heavy smoker.  The examiner explained that many epidemiologic studies support the concept that cigarette smoking is overwhelmingly the most important risk factor for COPD, and that, while environmental factors like dust exposure had been implicated in some cases of COPD, the importance of such factors is much lower when compared to smoking.  The examiner further observed that, although chronic lead exposure can produce several forms of toxicity, COPD is not one of them.

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chronic lung disability, to include COPD, to include as due to exposure to asbestos, lead-based paint, and chemicals.  There is no dispute that the Veteran was likely exposed to asbestos, lead-based paint, and/or chemicals during service.  However, he is shown to have COPD, and not asbestosis.  Further, as noted above, a VA pulmonologist has opined that it is unlikely that the Veteran's COPD can be attributed to his in-service exposures.  Inasmuch as the pulmonologist reviewed the Veteran's claims file and provided a sound rationale for his conclusions, the Board finds the opinion highly probative.

In addition, while the March 2011 VA examination was conducted by a physician assistant rather than a specialist as requested by the Board, the examination was approved by a qualified physician, as noted in a July 2011 addendum.  Thus, the examination report nevertheless constitutes competent medical evidence.  In this regard, a "physician assistant" is defined as "one who has been trained in an accredited program and certified by an appropriate board to perform certain of a physician's duties, including ... physical examination, diagnostic tests, treatment, certain minor surgical procedures, etc., all under the responsible supervision of a licensed physician."  Dorland's Illustrated Medical Dictionary 1434 (30th ed.2003).  With regard to non physicians conducting VA examinations and providing opinions, the Court has held that "VA satisfied its duty to assist when it provided a medical examination conducted by one able to provide competent medical evidence."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, while the Board affords the opinion by the VA pulmonologist the greatest probative weight, the opinion provided by the physician assistant and co-signed by a VA physician is also assigned some probative value, as the opinion was provided following examination of the Veteran and claims file review, and included an adequate rationale for the conclusions reached. 

The Board recognizes that the record contains a contrary opinion from a private nurse practitioner, to the effect that it is "likely" that the Veteran's in-service exposures were "contributory" to his COPD.  However, the nurse practitioner provided no real discussion of the underlying reasons for that conclusion, other than to broadly assert that it is known that chronic exposures to the substances in question "can" cause permanent lung damage.  Moreover, there was no meaningful analysis pertaining to the role of the Veteran's smoking.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As a result, the Board finds that the opinion has little probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  It is far outweighed by the opinion from the VA pulmonologist.

To the extent that the Veteran is offering his own opinion that his lung disability is related to active service, the Board notes that resolution of questions pertaining to the diagnosis and etiology of lung disability requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on the matter, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the medical opinions by the VA pulmonologist and VA examiner to be of significantly greater value than the Veteran's lay contentions concerning the diagnosis and etiology of his current lung disorder.

The greater weight of the competent, credible, and probative evidence establishes that the Veteran's COPD is not in any way related to his period(s) of active service, to include in-service exposure to asbestos, lead-based paint, and/or chemicals.  Moreover, to the extent the Veteran contends that his current lung disorder is related to in-service tobacco use, current law prohibits service connection for a disability on that basis.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011).  For the reasons set forth above, the Board finds that service connection is not warranted for a chronic lung disability and the appeal is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a chronic lung disability, to include COPD, to include as due to exposure to asbestos, lead-based paint, and chemicals, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


